t c memo united_states tax_court richard rewerts petitioner v commissioner of internal revenue respondent docket no 2545-02l filed date richard rewerts pro_se rebecca s duewer-grenville for respondent memorandum opinion haines judge this matter is before us on respondent’s motion for summary_judgment pursuant to rule the issue for decision is whether there was an abuse_of_discretion in unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code_of_1986 as amended respondent’s determination that collection action could proceed for federal_income_tax liabilities for at the time his petition was filed petitioner resided in background nice california on date petitioner and his wife laura e rewerts filed a joint federal_income_tax return for tax_return reporting a total income of zero petitioner and his wife attached to their tax_return a 2-page letter that asserted basic tax-protester arguments they also attached forms w-2 wage and tax statement for that reported wages petitioner received from stergion construction and lakeport unified school district of dollar_figure and dollar_figure respectively and wages petitioner’s wife received from lakeport unified school district of dollar_figure petitioner and his wife claimed the federal_income_tax shown as withheld on the w-2s totaling dollar_figure as a refund on the tax_return on date respondent mailed petitioner and his wife a letter requesting them to respond within days to proposed adjustments to their tax_return 30-day_letter the 30-day_letter proposed an additional dollar_figure in taxes additions to tax penalties and estimated interest being amounts are rounded to the nearest dollar claimed by respondent petitioner responded to the 30-day_letter on date by a letter in which he stated i am requesting an office_audit meeting at which time you should have available the text of any written_determination and any background file documents relating to the determination that my zero return was not correct as provided in usc since sec_6001 and sec_6011 as referred to in the privacy_act notice that is contained in the booklet only direct me to comply with treasury regulations i will expect you to have the treasury regulation that imposes upon me a legal_obligation to treat seriously the changes you have proposed in my return the statute and implementing regulation that allowed you to change my return and your delegation_order from the secretary of treasury authorizing you to act in his behalf on date respondent mailed to petitioner and his wife a notice_of_deficiency for in which respondent determined that petitioner and his wife owed a deficiency of dollar_figure a dollar_figure accuracy-related_penalty under sec_6662 and a dollar_figure addition_to_tax under sec_6654 for failure to pay estimated_tax petitioner and his wife did not file a petition with the court to redetermine the deficiency instead petitioner mailed a letter dated date to the director of the internal_revenue_service center in fresno california stating that he would not file a petition with the court until the director established that respondent had the legal authority to send the notice_of_deficiency in the first place respondent assessed the tax addition_to_tax penalty and interest on date and issued a notice_and_demand for balance due on the same date on date respondent mailed to petitioner and his wife a final notice--notice of intent to levy and notice of your right to a hearing final notice on date respondent received from petitioner a form request for collection_due_process_hearing with a 2-page tax-protester statement attached petitioner’s wife did not sign the form and did not attend the subsequent sec_6330 hearing a recorded sec_6330 hearing was held on date at the san francisco appeals_office at the hearing petitioner asserted that no section in the internal_revenue_code required him to pay tax that he had filed a zero return which required a zero assessment that he had received no demand for payment of the tax and that the notice_of_deficiency he had received was invalid because it was not issued by someone with delegated authority petitioner also demanded a form 23c for a record of his assessments and a copy of the delegation_order authorizing the issuance of the final notice at the hearing petitioner received form_4340 certificate of assessments and payments but did not receive a copy of the delegation_order petitioner was given the opportunity during the hearing to present collection alternatives but he refused in the date notice_of_determination concerning collection action s under sec_6320 and or for notice_of_determination sent to petitioner the appeals officer determined that all of the legal and procedural requirements for taking levy action have been met and collection could proceed on date petitioner and his wife filed a petition with the court for judicial review of respondent’s notice_of_determination the petition contained only tax- protester arguments on date the court granted respondent’s motion to dismiss for lack of jurisdiction as to petitioner’s wife because she failed to sign the form and the notice_of_determination only pertained to petitioner sometime before date petitioner submitted an offer_in_compromise which was rejected by respondent’s offer_in_compromise group on date respondent filed a motion for summary_judgment by order dated date petitioner was given until date to file a response to the motion for summary_judgment to date no response has been received by the court from petitioner discussion a decision on a motion for summary_judgment may be rendered if the pleadings and other materials in the record show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir we have considered the pleadings and other materials in the record and conclude that there is no genuine issue of any material fact and that a decision may be rendered as a matter of law petitioner received a notice_of_deficiency but did not petition the court for a redetermination of the deficiency petitioner claims that the person who sent the notice_of_deficiency did not have delegated authority we have held in numerous cases that an argument such as petitioner’s is without merit see eg 118_tc_162 israel v commissioner tcmemo_2003_338 bethea v commissioner tcmemo_2003_278 fink v commissioner tcmemo_2003_61 koenig v commissioner tcmemo_2003_40 where the underlying tax_liability is not at issue we review respondent’s determination to proceed with collection for abuse_of_discretion 114_tc_604 petitioner has presented only tax-protester arguments to respondent and the court we have held in previous cases that petitioner’s arguments are without merit see eg 118_tc_365 nestor v commissioner supra pincite as to the argument that assessments are improper because the tax_return reported zero taxable_income 115_tc_35 as to the argument that a form 23c is necessary and that a form_4340 does not suffice to verify respondent’s assessments dashiell v commissioner tcmemo_2004_210 as to petitioner’s claim that no internal_revenue_code section makes him liable we reject these boilerplate tax- protester arguments as frivolous and without merit petitioner was asked on several occasions in his sec_6330 hearing whether he wished to propose any collection alternatives petitioner refused the opportunity rather in the sec_6330 hearing petitioner continued to assert a hodgepodge of unsupported assertions irrelevant platitudes and legalistic gibberish similar to those previously rejected by the court 737_f2d_1417 5th cir dunham v commissioner tcmemo_2003_260 although petitioner subsequently submitted an offer_in_compromise to respondent it was rejected by respondent’s offer_in_compromise group petitioner has not presented any evidence or persuasive arguments to convince us that respondent abused his discretion as a result we hold the issuance of the notice_of_determination was not an abuse of respondent’s discretion and respondent may proceed with collection respondent in his motion for summary_judgment has not asked the court to impose a penalty under sec_6673 against petitioner the court however may sua sponte impose a penalty 115_tc_576 jensen v commissioner tcmemo_2004_120 frey v commissioner tcmemo_2004_87 sec_6673 authorizes the court to require a taxpayer to pay the united_states a penalty in an amount not to exceed dollar_figure whenever it appears to the court the taxpayer’s position in such a proceeding is frivolous or groundless sec_6673 in the present case there is no evidence that petitioner has previously been a litigant in the court moreover there is no evidence that a warning was given to petitioner of the possible imposition of a penalty if he continued making his arguments therefore we decline to impose a penalty under sec_6673 but admonish petitioner that if he persists in pursuing frivolous arguments before the court in the future we may not be so favorably inclined see sides v commissioner tcmemo_2004_141 kaeckell v commissioner tcmemo_2002_114 in reaching our holding herein we have considered all arguments made and to the extent not mentioned above we conclude that they are irrelevant and without merit an appropriate order and decision will be entered
